Citation Nr: 1046786	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  02-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1970, 
including combat service in the Republic of Vietnam.  His 
decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Muskogee, 
Oklahoma.  In October 2003, the Board remanded the claims for 
additional development.

In an April 2008 decision, the Board reopened the Veteran's 
claims for service connection for left shoulder and neck 
disorders and remanded the underlying claims for service 
connection for additional development.  The Board also remanded 
the claims for service connection for bilateral knee and elbow 
disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2008, the Board remanded the Veteran's claims for 
service connection for the purpose of scheduling the Veteran for 
an examination in order to ascertain the etiology of his current 
bilateral knee, elbow, left shoulder, and neck disabilities.  

The Board noted that the Veteran's report of injury was 
consistent with the circumstance of his combat service, and that 
the incident to which the Veteran attributed his bilateral knee, 
elbow, left shoulder, and neck disabilities had been conceded by 
VA.  Indeed, in the April 2008 remand, the Board specifically 
noted that in light of the Veteran's combat service, because the 
Veteran's report of in-service, combat related injuries was 
consistent with the circumstances, conditions and hardships of 
his service, VA was required to accept the in-service occurrence 
of these injuries for purpose of adjudicating this appeal.

In the request for the examination, the examiner was specifically 
advised that in determining whether the disabilities reported by 
the Veteran were related to his active service, he or she should 
consider the Veteran's report of in-service, combat-related 
trauma, to include the March 1969 incident in which the Veteran 
was wounded in action in the Republic of Vietnam, for which he 
was awarded the Purple Heart Medal.  The Board also advised that 
the Veteran's lay contentions must be taken into consideration.

In July 2008, the Veteran underwent VA examination.  At the time 
of the examination, he reported that he had injured both knees 
and elbows, as well as his left shoulder and neck, in an 
explosion in Vietnam in March 1969.  He stated that the impact of 
the explosion threw his body against hard sand bags in the 
bunker.  He thereby sustained injuries of his back, neck, left 
shoulder, bilateral elbows, and bilateral knees.  He was taken to 
a hospital where he received treatment for approximately two 
weeks, and then was sent back to his unit.  He stated that since 
the injuries, he had experienced progressive pain in his joints 
and cervical spine.  

After examining the Veteran and reviewing his claims file, the 
examiner determined that despite that the Veteran's in-service 
injuries had been conceded, because there was no medical 
documentation indicating that the Veteran sustained an injury in 
service that resulted in chronic complaints, and there was no 
evidence of clinical treatment for his knees, elbows, left 
shoulder, and neck for many years after his separation from 
service, it was less likely than not that the Veteran's 
disabilities had their onset during or were otherwise related to 
his active service.

In an April 2010 addendum to the July 2008 report of examination, 
the examiner again noted that the Board had conceded the injuries 
described by the Veteran.  However, the Veteran's service 
treatment records were silent for any treatment or complaints of 
pain the claimed joints or cervical spine, with the exception of 
a 1968 neck sprain, which would have preceded the alleged mortar 
explosion.  Following his separation from service, there was no 
evidence of any complaints until 1976, when the Veteran underwent 
surgery for a work-related right knee injury.  It was not until 
1981 that there was clinical evidence of intermittent treatment 
for neck and left shoulder complaints, and not until 1987 that 
there was evidence of intermittent treatment for the other 
joints.  Due to the lack of documentation of complaints of pain 
related to the conceded injury, the examiner again concluded that 
it was less likely than not that the Veteran's disabilities had 
their onset during or were otherwise related to his active 
service.  The examiner reasoned that there was no evidence of 
chronicity occurring during or after active duty until 1987, 
which was 17 years after his discharge from service.

In basing her opinion on the lack of evidence of chronicity 
during service and after the Veteran's separation from service, 
the examiner failed to consider the Veteran's lay reports of 
continuity of symptomatology.  The record reflects that the 
Veteran has consistently reported that he continued to experience 
pain since the initial injuries were sustained, and the July 2008 
report of examination shows that the Veteran reiterated these 
contentions at the time he underwent examination.  Because the 
Veteran is competent to report in-service symptoms and injuries, 
a continuity of symptomatology since service, and current 
symptoms, this failure renders the July 2008 report of 
examination, and the April 2010 addendum to the report of 
examination inadequate.  

The July 2008 report of examination and the April 2010 addendum 
to the report of examination are inadequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that 
most of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  As 
such, the Board finds that an additional attempt needs to be made 
to afford the Veteran a VA medical examination to fully comply 
with the Board's April 2008 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination with an examiner who has not 
yet examined the Veteran for the purpose 
of ascertaining whether his current 
bilateral knee, elbow, left shoulder, and 
neck disabilities are related to the 
injuries he sustained in service.  The 
claims folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  The 
examiner is advised that the Veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  In 
light of the Veteran's combat service, and 
because his report of in-service, combat 
related injuries are consistent with the 
circumstances, conditions and hardships of 
his service, the Board accepts the in-
service occurrence of these injuries for 
the purpose of this appeal.  
      
The examiner must provide an opinion as to 
whether it is as likely as not that any 
current disability of the bilateral knees, 
bilateral elbows, left shoulder, and neck 
had their onset in service or are 
otherwise related to the injuries the 
Veteran sustained in March 1969.  A 
complete rationale, with citation to 
relevant medical findings, must be 
provided.

2.  Then, readjudicate the claims.  If any 
of the claims remain denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

